Citation Nr: 0331255	
Decision Date: 11/12/03    Archive Date: 11/17/03

DOCKET NO.  98-19 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Columbia, South Carolina


THE ISSUES

1.	Entitlement to service connection for residuals of a 
right hand injury.

2.	Entitlement to an increased rating for right knee 
retropatellar pain syndrome, currently evaluated as 20 
percent disabling.

3.	The propriety of the initial 10 percent rating assigned 
for right hip strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from February 1990 to May 
1993.

This appeal arises from a June 1998 rating action of the 
Newark, New Jersey RO that denied service connection for 
residuals of a right hand injury, granted an increased 
rating from 0 percent to 10 percent for right knee 
retropatellar pain syndrome, and granted service connection 
for a right hip strain and assigned an initial 
noncompensable rating therefor.  A Notice of Disagreement 
with the denial of service connection, the denial of a 
rating in excess of 10 percent for the right knee, and the 
initial noncompensable rating for the right hip was received 
in August 1998.  Inasmuch as the claim with respect to the 
right hip involves disagreement with the initial rating 
assigned, the Board of Veterans Appeals (Board) has 
characterized that issue in accordance with Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  A Statement of the Case 
(SOC) was issued in September 1998, and a Substantive Appeal 
was received in November 1998.  A Supplemental SOC (SSOC) 
was issued in November 1999.

By rating action of February 2001, the RO granted an 
increased rating from            10 percent to 20 percent 
for the right knee disability, and an initial rating of           
10 percent for the right hip disability; the matters of 
ratings in excess of 20 percent and 10 percent, 
respectively, remain for appellate consideration.  A SSOC 
was issued in April 2001.  In June 2001, the veteran's 
claims file was transferred to the Columbia, South Carolina 
RO, reflecting his change of residence to that state.  A 
SSOC was issued in October 2002, wherein the RO continued 
the denials of service connection for residuals of a right 
hand injury, and of ratings in excess of 20 percent and 10 
percent for the veteran's right knee and hip disabilities, 
respectively.

In November 2002, the veteran at the RO testified at 
videoconference Board hearing before the undersigned in 
Washington, D.C.; a transcript of the hearing is of record.

In February 2003, the Board determined that additional 
evidentiary development was warranted in this case, and 
undertook such development pursuant to 38 C.F.R. § 19.9 
(2002).  In April 2003,  the Board notified the veteran and 
his representative of the additional development.

In June 2003, the Board remanded this case to the RO for due 
process development.   A SSOC was issued in August 2003, 
wherein the RO continued the denials of service connection 
for residuals of a right hand injury, and of ratings in 
excess of  20 percent and 10 percent for the veteran's right 
knee and hip disabilities, respectively.

The issues of service connection for residuals of a right 
hand injury, as well as ratings in excess of 30 percent and 
20 percent for the veteran's right knee and hip 
disabilities, respectively, are the subject of the Remand 
section of this decision, below.


FINDINGS OF FACT

1.	All notification and development action needed to 
fairly adjudicate the claims for ratings in excess of 
20 percent and the initial 10 percent for right knee 
retropatellar pain syndrome and right hip strain, 
respectively, has been accomplished.

2.	The veteran's right knee retropatellar pain syndrome is 
manifested by pain on motion, tenderness, weakness, 
fatigability, and incoordination.

3.	The veteran's right hip strain is manifested by pain on 
motion, tenderness, weakness, fatigability, and 
incoordination.


CONCLUSIONS OF LAW

1.	The criteria for a 30 percent rating for right knee 
retropatellar pain syndrome have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, and Part 4, including §§ 4.1, 4.2, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5157, 
5260, 5261 (2003).

2.	The criteria for an initial 20 percent rating for right 
hip strain have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, and 
Part 4, including §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Codes 5251, 5252, 5253 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, 
during the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  This 
liberalizing law is applicable to this appeal.  To implement 
the provisions of the law, VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003)).  
The VCAA and its implementing regulations essentially 
eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify him 
what evidence will be obtained by whom.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

For the reasons explained in more detail below, and in view 
of the Board's grant of 30 percent and initial 20 percent 
ratings for the veteran's right knee retropatellar pain 
syndrome and right hip strain, respectively, the Board finds 
that the passage of the VCAA and implementing regulations 
does not prevent the Board from rendering this limited 
decision on these claims, as all notification and 
development action needed to render such fair decision to 
this limited extent has been accomplished.

II.  Analysis

Under the applicable criteria, disability evaluations are 
determined by comparing a veteran's present symptomatology 
with criteria set forth in the VA's Schedule for Rating 
Disabilities (Schedule), which is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  When a question arises as to which of 2 
ratings apply under a particular diagnostic code (DC), the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

A veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, 
the Fenderson decision noted an important distinction with 
respect to an appeal involving a veteran's disagreement with 
an initial rating assigned at the time a disability is 
service connected.  Where entitlement to compensation 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where the 
question for consideration is the propriety of the initial 
evaluation assigned, evaluation of the medical evidence 
since the grant of service connection and consideration of 
the appropriateness of "staged rating" are required.  See 
Fenderson, 12 Vet. App. at 126.

The Board notes that, when evaluating musculoskeletal 
disabilities, the VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in 
which functional loss due to limited or excess movement, 
pain, weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be 
considered in conjunction with the DCs predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).
  
A.  A Rating in Excess of 20 Percent for Right Knee 
Retropatellar Pain Syndrome

In this case, the veteran's right knee retropatellar pain 
syndrome has been rated under DC 5257.  Under those rating 
criteria, a 10 percent rating is warranted for slight knee 
impairment, including recurrent subluxation or lateral 
instability.         20 and 30 percent ratings require 
moderate and severe impairment, respectively.  The 30 
percent rating is the maximum rating assignable under DC 
5257.  38 C.F.R. § 4.71a, DC 5257.

Under DC 5260, limitation of flexion of either leg to 60 
degrees warrants a              0 percent rating.  A 10 
percent rating requires that flexion be limited to 45 
degrees.  A 20 percent rating requires that flexion be 
limited to 30 degrees.  A 30 percent rating requires that 
flexion be limited to 15 degrees.  The 30 percent rating is 
the maximum rating assignable under DC 5260.  38 C.F.R. 
§ 4.71a, DC 5260.

Under DC 5261, limitation of extension of either leg to 5 
degrees warrants a            0 percent rating.  A 10 
percent rating requires that extension be limited to              
10 degrees.  A 20 percent rating requires that extension be 
limited to 15 degrees.  A 30 percent rating requires 
limitation of extension to 20 degrees.  A 40 percent rating 
requires limitation of extension to 30 degrees.  A 50 
percent rating requires limitation of extension to 45 
degrees.  38 C.F.R. § 4.71a, DC 5261.

In every instance where the Schedule does not provide a 0 
percent rating for a DC, a 0 percent rating shall be 
assigned when the requirements for a compensable rating are 
not met.  38 C.F.R. § 4.31 (2003).

Standard range of knee motion is from 0 degrees (extension) 
to 140 degrees (flexion).  See 38 C.F.R. § 4.71, Plate II.   

After reviewing the entire evidence of record and 
considering such evidence in light of the regulatory 
criteria noted above, the Board finds that a schedular 
rating in excess of 20 percent for the veteran's right knee 
is not warranted under any applicable DC.  

The medical evidence shows painful right knee range of 
motion (ROM) from 0 to 118 degrees without swelling, warmth, 
tenderness, crepitance, effusion, or instability on June 
1998 VA examination.  Right knee ROM was from 0 to            
96 degrees on December 1999 VA outpatient examination, with 
severe pain.  Right knee ROM was from 0 to 90 degrees with 
pain on June 2000 VA examination, with tenderness of the 
knee, but no edema or deformity.  Right knee ROM was from 3 
to 90 degrees with pain on May 2003 VA examination, but 
there was no effusion, and the anterior and posterior drawer 
tests were negative.  In a supplemental statement of August 
2003, the May 2003 VA examiner added that there was evidence 
of right knee pain, weakness, fatigability, and 
incoordination with any ROM, as well as moderate subluxation 
with varus stress, and that the veteran walked with a limp.

The Board finds that these findings do not support 
assignment of the next higher   (30 percent) rating for the 
veteran's right knee under DCs 5257, 5260, or 5661, inasmuch 
as those DCs require either severe knee impairment or that 
flexion and extension be limited to 15 and 20 degrees, 
respectively, to warrant such rating.  

However, in light of the provisions of 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca, the Board finds that the medical findings 
of pain on motion, tenderness, weakness, fatigability, and 
incoordination associated with the veteran's right knee do 
warrant an increased rating to the next higher, 30 percent, 
evaluation for right knee retropatellar pain syndrome, and 
the appeal is granted to this extent only.

The matter of a rating in excess of 30 percent for right 
knee retropatellar pain syndrome is the subject of the 
Remand section of this decision, below.   



B.  The Initial 10 Percent Rating Assigned for Right Hip 
Strain

In this case, the veteran's right hip strain has been rated 
under DC 5252.  Under those rating criteria, limitation of 
flexion of either thigh to 45 degrees warrants a              
10 percent rating.  A 20 percent rating requires that 
flexion be limited to 30 degrees.  A 30 percent rating 
requires that flexion be limited to 20 degrees.  A 40 
percent rating requires that flexion be limited to 10 
degrees.  38 C.F.R. § 4.71a, DC 5252.

Limitation of extension of either thigh to 5 degrees 
warrants a 10 percent rating.    10 percent is the maximum 
rating assignable under DC 5251.  38 C.F.R. § 4.71a, DC 
5251.

Limitation of rotation of either thigh warrants a 10 percent 
rating when toe-out of the affected leg cannot be performed 
to more than 15 degrees.  Limitation of adduction of either 
thigh warrants a 10 percent rating when the legs cannot be 
crossed due to the limitation.  Limitation of abduction of 
either thigh warrants a    20 percent rating when motion is 
lost beyond 10 degrees.  20 percent is the maximum rating 
assignable under DC 5253.  38 C.F.R. § 4.71a, DC 5253.

In every instance where the Schedule does not provide a 0 
percent rating for a DC, a 0 percent rating shall be 
assigned when the requirements for a compensable rating are 
not met.  38 C.F.R. § 4.31.

Standard range of hip motion is from 0 degrees (extension) 
to 125 degrees (flexion) and 45 degrees (abduction).  See 
38 C.F.R. § 4.71, Plate II.   

After reviewing the entire evidence of record and 
considering such evidence in light of the regulatory 
criteria noted above, the Board finds that an initial 
schedular rating in excess of 10 percent for the veteran's 
right hip is not warranted under any applicable DC.  

The medical evidence shows right hip flexion to 108 degrees 
with thigh pain, and 30 degrees of internal and external 
rotation on June 1998 VA examination.  There was tenderness 
in the anterior mid-thigh but none in the hip itself.  The 
right hip was tender on June 2000 VA examination, but 
flexion, extension, and abduction were normal, and ROM was 
painless.  On May 2003 VA examination, right hip flexion was 
to 80 degrees with evidence of pain on any motion starting 
at 0 degrees, extension to 5 degrees with pain starting at 
any motion beyond 0 degrees, adduction to 10 degrees, 
abduction to 20 degrees, and internal and external rotation 
to           40 degrees each.  Each of these motions was 
painful, and the veteran severely guarded during 
examination.  The examiner commented that the veteran's hip 
strain should have resolved by this time and that the usual 
sequela was limited ROM without the severity of pain that he 
exhibited on current examination, as a result of which the 
doctor was unsure about exactly what was causing the 
severity of his right hip pain.  In an August 2003 
supplemental statement, the May 2003 VA examiner added that 
active right hip flexion was from 0 to 80 degrees, with 
evidence of pain throughout the ROM.  There was no evidence 
of incoordination.  There was evidence of severe weakness 
and fatigability.  Passive ROM showed evidence of pain 
throughout the ROM and evidence of weakness, incoordination, 
and fatigability.  Active right hip extension was from 0 to 
5 degrees with evidence of severe pain, weakness, 
fatigability, and incoordination.  Active hip adduction was 
from 0 to 10 degrees, and there was evidence of pain, 
weakness, fatigability, and incoordination on passive 
adduction.  Internal and external hip rotation were from 0 
to 40 degrees each, with evidence of pain, weakness, 
fatigability, and incoordination both actively and 
passively.            

The Board finds that these findings do not support 
assignment of the next higher initial schedular (20 percent) 
rating for the veteran's right hip under DCs 5252 or 5253, 
inasmuch as those DCs require either that flexion be limited 
to 30 degrees, or that abduction be limited to the point 
that motion is lost beyond 10 degrees, respectively, to 
warrant such rating.  

However, in light of the provisions of 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca, the Board finds that the medical findings 
of pain on motion, tenderness, weakness, fatigability, and 
incoordination associated with the veteran's right hip do 
warrant the initial next higher, 20 percent, evaluation for 
right hip strain, and the appeal is granted to this extent 
only.

The matter of an initial rating in excess of 20 percent for 
right hip strain is the subject of the Remand section of 
this decision, below.   


ORDER

A 30 percent (but no higher) rating for right knee 
retropatellar pain syndrome is granted, subject to the law 
and regulations governing the payment of monetary benefits.

An initial 20 percent (but no higher) rating for right hip 
strain is granted, subject to the law and regulations 
governing the payment of monetary benefits.


REMAND

Having granted 30 percent and initial 20 percent ratings for 
right knee retropatellar pain syndrome and right hip strain, 
respectively, the Board finds that the matters of ratings in 
excess of 30 percent for the right knee and the initial 20 
percent for the right hip remain for initial RO 
consideration and adjudication.

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim for service connection for residuals of 
a right hand injury has not been accomplished.  In an August 
2003 statement, a VA physician at the Columbia, South 
Carolina VA Medical Center (VAMC) opined that it was at 
least as likely as not that the veteran's right index finger 
pain was the result of injury he incurred in military 
service.  By SSOC subsequently in August 2003, the RO 
continued the denial of service connection for residuals of 
a right hand injury on the grounds that such disability was 
the result of intercurrent post-service injuries to the 
right forearm, wrist, and hand in 1994 and 1995, and not the 
result of any incident of military service.  Inasmuch as the 
VA physician in August 2003 did not refer to or address the 
1994 and 1995 medical records in rendering his opinion as to 
the etiology of the veteran's residuals of a right hand 
injury, the Board finds that this case must be remanded to 
the RO to obtain a supplemental statement from that VA 
physician, if available, that reflects review of those 1994 
and 1995 medical records contained in the claims file, and 
consideration of whether the information contained therein 
in any way changes his opinion that it was at least as 
likely as not that a current disability of the veteran's 
right hand or fingers was the result of injury he incurred 
in military service.  If that VA doctor is unavailable, the 
claims file should be referred to another VA physician for 
the supplemental opinion.  The Board emphasizes that only an 
additional statement based on the current evidence of record 
is requested, not an additional examination of the veteran.

Prior to obtaining the supplemental VA medical opinion, the 
RO must obtain and associate with the claims file all 
records of pertinent outstanding medical treatment, to 
ensure that the record is complete and that the examiner 
rendering the opinion has the veteran's fully documented 
medical history.  In this case, the Board finds that the RO 
should obtain and associate with the claims file any 
additional pertinent medical records of treatment and 
evaluation of the veteran at the Columbia, South Carolina 
VAMC from June 2003 to the present time.  The RO should also 
undertake efforts to obtain pertinent records from any 
additional sources of medical treatment identified by the 
veteran, following the procedures prescribed in 38 C.F.R. 
§ 3.159, as well as undertake any additional notification 
and/or development action warranted by the VCAA.

Lastly, the Board also notes that, in a July 2003 letter, 
the RO notified the veteran of the VCAA and requested that 
he provide further information and/or evidence to support 
his claims within 30 days of the date of the letter, 
consistent with the provisions of 38 C.F.R. § 3.159(b)(1).  
However, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America (PVA) v. Secretary of Veterans 
Affairs (Secretary), No. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. Sept. 22, 2003), the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated the      30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.A. § 5103(b)(1).  The Federal 
Circuit found that the 30-day period provided in 38 C.F.R. 
§ 3.159(b)(1) to respond to a duty to notify under the VCAA 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory 1-year period 
provided for response.  The Board also notes that, in this 
case, the RO in fact readjudicated the veteran's claims by 
SSOC in August 2003, well short of the 1-year period.  
Therefore, since this case is being remanded for additional 
development, as indicated above, the RO must take this 
opportunity to inform the veteran that a full year is 
allowed to submit the additional information and/or evidence 
requested.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating 
the claim on appeal.   The SSOC issued to the veteran and 
his representative that explains the basis for the RO's 
determinations must include citation to any additional legal 
authority considered, to specifically include the legal 
authority implementing the VCAA-i.e., 38 C.F.R. §§ 3.102 and 
3.159 (2003).  

Accordingly, these matters are hereby REMANDED to the RO for 
the following action:

1.  The RO should request that the VAMC 
in Columbia, South Carolina furnish 
copies of all records of medical 
treatment and/or evaluation of the 
veteran's residuals of a right hand 
injury and service-connected right knee 
and hip disabilities from June 2003 to 
the present time.  The RO should follow 
the procedures prescribed in 38 C.F.R. 
§ 3.159 (2003).  All records and/or 
responses received should be associated 
with the claims file.

2.  The RO should request the veteran to 
identify any additional sources of 
recent medical treatment for the right 
hand, knee, and hip disabilities at 
issue.  The RO's letter should request 
that he provide sufficient information 
and, if necessary, authorization, to 
enable it to obtain any pertinent 
medical treatment records not currently 
of record, and assurance that the RO 
will attempt to obtain the evidence if 
sufficient information and, if 
necessary, authorization, is provided.  
The RO's letter should clearly explain 
that the veteran has a full  1-year 
period for response.

3.  If the veteran responds, the RO 
should assist him in obtaining any 
identified evidence by following the 
procedures set forth in 38 C.F.R. § 
3.159 (2003).  If any records sought are 
not obtained, the RO should notify him 
and his representative of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

4.  After the veteran responds (or a 
reasonable time period for his response 
has expired) and all available records 
and/or responses from each contacted 
entity are associated with the claims 
file, the RO should return the claims 
file to Rodney Alan, M.D., at the 
Columbia VAMC for a supplemental opinion 
pertaining to his examination of the 
veteran on May 31, 2003 and supplemental 
statement of August 18, 2003.  

If Dr. Alan is not available, the claims 
file should be referred to another VA 
physician for the supplemental opinion.  
The Board emphasizes that only an 
additional statement based on the 
current evidence of record is requested, 
not an additional examination of the 
veteran.          The entire claims file 
must be made available to the physician 
rendering the opinion, and the 
supplemental statement must include 
discussion of the veteran's documented 
medical history and assertions.  Dr. 
Alan (or another physician) should 
specifically review 1994 and 1995 
medical records contained in the claims 
file indicating possible intercurrent 
post-service injuries to the right 
forearm, wrist, and hand, and render an 
opinion for the record as to whether the 
information contained therein in any way 
changes his opinion that it was at least 
as likely as not that a current 
disability of the veteran's right hand 
or fingers was the result of injury he 
incurred in military service, to 
specifically include the documented May 
1993 right middle finger injury assessed 
as possible tendinitis, ulnar deviation.  
The complete rationale for the opinion 
expressed should be set forth in a 
printed (typewritten) report.

5.  To help avoid future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

6.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  
Particularly, the RO must ensure that 
all VCAA notice obligations have been 
satisfied in accordance with the Federal 
Circuit's recent decision in PVA v. 
Secretary, as well as 38 U.S.C.A. § 5103 
(West 2002) and any other applicable 
legal precedent.

7.  After completing the requested 
notification and development, and any 
additional notification and/or 
development deemed warranted, the RO 
should readjudicate the claims for 
service connection for residuals of a 
right hand injury, a rating in excess of    
30 percent for right knee retropatellar 
pain syndrome, and the propriety of the 
initial 20 percent rating assigned for 
right hip strain, in light of all 
pertinent evidence and legal authority.

8.  If any benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate SSOC (to include discussion 
of all pertinent evidence and legal 
authority considered, and clear reasons 
and bases for the RO's determinations), 
and afford them the requisite time 
period for response before the claims 
file is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need 
take no action until otherwise notified, but he and his 
representative may furnish additional evidence and/or 
argument during the appropriate timeframe.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This REMAND must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or the U.S. Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 
103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
	
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in 
your case, then a "Remand" section follows the "Order."  However, you 
cannot appeal an issue remanded to the local VA office because a remand is 
not a final decision. The advice below on how to appeal a claim applies 
only to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to 
do anything.  We will return your file to your local VA office to 
implement the BVA's decision.  However, if you are not satisfied with the 
Board's decision on any or all of the issues allowed, denied, or 
dismissed, you have the following options, which are listed in no 
particular order of importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion 
to vacate, or a motion for revision based on clear and unmistakable error 
with the Board, or a claim to reopen at the local VA office.  None of 
these things is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of Appeal with the 
Court and a motion with the Board at the same time, this may delay your 
case because of jurisdictional conflicts. If you file a Notice of Appeal 
with the Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days 
from the date this decision was mailed to you (as shown on the first page 
of this decision) to file a Notice of Appeal with the United States Court 
of Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 
120 days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to Court is filed on 
time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any 
other VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of 
fact or law in this decision, or stating that new and material military 
service records have been discovered that apply to your appeal. If the BVA 
has decided more than one issue, be sure to tell us which issue(s) you 
want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also 
plan to appeal this decision to the Court, you must file your motion 
within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating 
why you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the 
Board places no time limit on filing a motion to vacate, and you can do 
this at any time. However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the basis of 
clear and unmistakable error? You can file a motion asking that the Board 
revise this decision if you believe that the decision is based on "clear 
and unmistakable error" (CUE).  Send this motion to the address above for 
the Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to 
reopen your claim.  However, to be successful in reopening your claim, you 
must submit new and material evidence to that office. See 38 C.F.R. 
3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to 
the Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have 
indicated their availability to represent appellants.  This information is 
also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent 
within 1 year of a final BVA decision, then the attorney or agent is 
allowed to charge you a fee for representing you before VA in most 
situations.  An attorney can also charge you for representing you before 
the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



